Citation Nr: 1550083	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  07-24 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of fractured right wrist with degenerative changes and loss of motion. 

2.  Entitlement to benefits pursuant to 38 U.S.C.A. §1151 for a left leg disorder as a result of treatment at a VA facility.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to July 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and January 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In May 2009, the Veteran testified at a hearing before the undersigned, via video-conference.  A transcript of the hearing is associated with the claims file.

In August 2010 the Board remanded the case for further development.

The issue of entitlement to a rating in excess of 10 percent for residuals of fractured right wrist with degenerative changes and loss of motion is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has left leg neuropathy and deep venous thrombosis as a result of VA treatment on January 10-11, 2006.

2.  The left leg neuropathy and deep venous thrombosis was caused by an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for disability compensation pursuant to 38 U.S.C.A. § 1151 for left leg neuropathy and deep venous thrombosis have been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.361(d)(2) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a veteran suffers additional disability as the result of surgical or medical treatment by VA, disability compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if the disability was caused by VA treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical or medical treatment; or the additional disability was not reasonably foreseeable.  38 U.S.C.A. § 1151(a).

A claim based on additional disability due to medical treatment must meet the causation requirements.  To establish causation, the evidence must show that VA's treatment resulted in an additional disability.  Merely showing that a veteran received treatment and that the veteran has an additional disability does not establish cause.  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.

The Veteran underwent a cardiac catheterization, femoral approach, at the Washington, DC VA Medical Center on January 10, 2006.  He was discharged that same day, and then returned on January 11, 2006 with left leg complaints that resulted in a finding of compartment syndrome.  An emergency fasciotomy was performed later that day; deep venous thromboses were discovered in the left leg and a Greenfield filter was placed.

A July 2008 VA opinion found that there was no failure on the part of VA to provide timely emergent care of the Veteran's left leg compartment syndrome on January 11, 2006.  The opinion did not discuss the post-operative treatment the Veteran received the day of the catheterization.

The consent form signed by the Veteran on January 9, 2006 listed various known risks of heart catheterization and intervention.  While bleeding was listed, compartment syndrome was not.

The Veteran underwent a VA examination in September 2010, and the examiner provided an additional report dated in May 2012.  The examiner noted left leg neuropathy status post residuals of compartment syndrome requiring fasciotomy, and deep venous thrombosis left leg with Greenfield filter placement.  Unfortunately, the examiner's opinion addressing the other relevant questions at issue before the Board was unclear and inadequate.  

In October 2015, the Board obtained an Independent Medical Opinion (IMO) from F.C.A., Jr., M.D., an Assistant Professor of Surgery, Division of Vascular and Endovascular Surgery, at Virginia Commonwealth University Medical Center.  Dr. A. reviewed the claim file and provided an opinion addressing the relevant questions at issue.

Dr. A. stated that while the Veteran did not suffer additional left leg disability as a direct result of the cardiac catheterization procedure per se, he likely suffered additional leg disability "secondary to the compartment syndrome probably related to the anticoagulation in the peri-procedure period."  Dr. A. stated that the Veteran probably had a "spontaneous bleed in the left calf which is a very unusual complication of anticoagulation."  

Dr. A. did not see evidence of deviation of standard of care or obvious evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care or medical or surgical treatment.  

However, Dr. A. stated that the proximate cause of additional disability "was not an event reasonably foreseeable.  The hematoma in the left gastrocnemius muscle and subsequent compartment syndrome would be a very unusual complication of anticoagulation and not related to the cardiac catheterization performed via right common femoral artery approach."

There are several ways to meet the proximate causation requirement of section 1151(a)(1)(A): (i) show that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, (ii) show that VA furnished medical treatment without informed consent, or (iii) show that the additional disability was caused by an event not reasonably foreseeable.  38 C.F.R. § 3.361(d)(1-2).

The determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  See Schertz v. Shinseki, 26 Vet. App. 362 (2013).  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

The October 2015 IMO physician opined that the additional left leg disability was due to an event not reasonably foreseeable, and the Board finds Dr. A.'s opinion in this regard to be persuasive.  

Although there is no showing of negligence on the part of VA, the evidence is at least in equipoise on the question of whether the additional left leg disability, identified in the September 2010 VA examination as left leg neuropathy and deep venous thrombosis, was an event not reasonably foreseeable.  Even if this complication is listed on the informed consent document, that is not the standard.  See Schertz, 26 Vet. App. at 362.  

The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).  In view of the foregoing, the Board finds that disability compensation pursuant to 38 U.S.C.A. § 1151 for left leg neuropathy and deep venous thrombosis as a result of VA treatment on January 10-11, 2006 is warranted.  


ORDER

Disability compensation pursuant to 38 U.S.C.A. § 1151 for left leg neuropathy and deep venous thrombosis as a result of VA treatment on January 10-11, 2006 is granted.


REMAND

The most recent VA examination of the Veteran's service connected right wrist disability was conducted in September 2010.  Although there is no allegation that the disability has worsened since 2010, unfortunately the September 2010 examination does not provide a sufficient basis for rating the disability.  The examiner noted neurological deficits of the right upper extremity, however it was not clear from the report whether these were manifestations of the service connected disability.  Additionally, it was unclear from the September 2010 report and a subsequent February 2012 email clarification from the examiner whether a right wrist scar was present that was related to the service connected fracture residuals.  Accordingly, another examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected right wrist disability.  The examiner must review the Veteran's claim file and must indicate such review in the examination report.

All pertinent symptomatology and findings of the Veteran's service-connected right wrist disability are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner must document any right wrist limitation of motion (in degrees), to include providing the point at which painful motion begins.  The examiner must also indicate whether there is any guarding of the right wrist on motion and the degrees at which the guarding starts.

The examiner must further list all neurological impairment caused by the service-connected right wrist disability.  The examiner must also provide an opinion as to whether any such related neurological impairment equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of any nerve.  The examiner must identify any affected nerves, and state the severity of the impairment of the nerve affected. 

The examiner should indicate whether there is any scar of the right wrist that is associated with the service connected fracture residual.  If such scar is present, measure the area or areas of the scar, and determine whether the scar is superficial or deep, linear or nonlinear, unstable, or painful, and whether it causes any limitation of function.

The examination report must include a complete rationale for all opinions expressed.

2.  Then, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


